.




                       October 24, 1968


Honorable Robert'S. Calvert          Opinion No. M-301
Comptroller of Public Accounts
State Capitol Building               Re:   Whether certain travel
Austin, Texas                              expenses of a District
                                           Judge are legally re-
                                           imbursed under Senate
                                           Bill No. 15, Acts of
                                           the 60th Legislature,
Dear Mr. Calvert:                          Article 1, Item No. 13.
          you have requested our opinion on whether certain items
in a travel expense account submitted to'you from a District
Judge traveling to and attending the "National College of State
Trial Judges" during the months of July and August, 1968, pro-
vided for in Senate Bill No. 15, Acts of the 60th Legislature,
Article 1, Item 13 of the appropriations to the Supreme Court,
are reimburseable items of expense. Specifically, you asked,
"whether the infirmary fee of $4.00, parking permit fee of
$1.00, the rental of air-conditioning of $38.00 and the laundry
charge of $14.75 is a legal charge properly payable by the
State as reimbursement."
          Item 13 of the appropriations to the Supreme Court
for the year ending August 31, 1968, reads as follows:
          "13. For expenses incurred by District
     Judges in attending the National College of
     State Trial Judges . . . $S,OOO.OO."
          The rider in the appropriations to the Supre_meCourt
states with regard to Item 13:
          "The appropriation made in Item 13 above
     may be disbursed by the Chief Justice upon
     presentation of a sworn account setting forth
     the purpose for which the expense was incurred
     and the amounts thereof."
          In Attorney General Opinion M-118 (1967), it was held
that riders in the general appropriations act were applicable to
travel reimbursement for District Judges on September 1, 1967.
Subdivision A of Section 17 of Article 5 of Senate Bill 15,

                           - 1464-
Hon. Robert S. Calvert, page 2 (M-301)


provides that Judicial Officers shall be reimbursed for "actual
meals, lodging and incidental expenses." The traveling expense
account submitted with your request has been approved forpay-
ment by Robert W. Calvert, Chief Justice of the Supreme Court of
Texas, in accordance with the provisions of Senate Bill 15 above
quoted. The items which you have inquired about are individually
explained by the District Judge submitting the travel expense
account as follows:
          "Taken individually:
          "1.   Infirmary - $4.00. This is a charge
                made by the University of North Carolina
                of all students uponlregistration. I
                did not use,the infirmary but was re-
                quired to pay this fee. We had no
                choice but to pay the same.
          "2. Parking Permit - $1.00. Likewise, this
              is not a charge for parking of the auto-
              mobile, but ,rathera permit which was
              attached to the windshield of the auto per-
              mitting its entrance to the school grounds.
              We had no choice but to pay same.~

          "3. Air-Conditioning Rental - $28.00. We were
              housed in non-airconditioned quarters at a
              greatly reduced rate covering~room and board
              for weekly meals. We could have changed
              quarters to those which were air-conditioned
              off campus, which did not include meals. now-
              ever, it would have added substantially to
              our expenses. Actually, the out of pocket
              cost of air-conditioning was more than the
              $28.00 listed, but was put on the expense
              account at $1.00 per day. Here we had a
              choice but the additional expenses would
              have been.approximately $75.00 per Judge.
          "4.   Laundry - $14.75. This was also an actual     .
                out of pocket expense entailed by our at-
                tendance at the College. Except for our stay
                at the College where laundry had to be sent
                out, I assure you that it would have been
                done by my ever-loving wife in her own Bendix
                and with iron & board, as she has been doing
                for the past 25 years of our marriad~life."


                            - 1465 -
Hon. Robert S. Calvert, page 3 (M-301)

                                              ,:
          It is our opinion that in view of the explanations of
expenses, which arose as reasonable incidents in connection with
the authorized business trip, such items constituted "Incidental
Expenses” incurred while traveling to and attending~the National
College of State Trial Judges specifically authorized by the
Legislature. Accordingly, you are advised that such expenses
constitute expenses properly payable by the State as reimburse-
ment.
          As a matter of future information, for possible ap-
plication to situations arising under the 1968-1969 appropriation
bill,~and in connection with the,parking permit fee, it is to be
noted that in Subdivision A of Section 17 of Rouse Bill No. 5,
Acts of the 60th Legislature, First Called Session, after in:
cidental expenses we find the following phrase: "(exclusive of
expenses related to automobiles for which transportation al-
lowance is paid as provided by Section 14a. of this Article)".
Therefore, for the-current fiscal year, traveling expenses re-
lated to automobiles will be governed by Section 14a rather than
Sec. 17a of Article 5 of House Bill 5.
                         SUMMARY
          Charges required to be paid by a District :
     Judge traveling to and attending the National ,.',,
     College of State Trial Judges specifically au-
     thorized by Senate Bill No. 15 (general appro-
     priations act for the year ending August 31,
     1968), together with certain rental and laundry
     charges, constitute "incidental expenses" in-
     curred and are authorized to be reimbursed out
     of an item of appropriation made for such pur-
     pose.
                                         truly yours,




Prepared by John Reeves
Assistant Attorney General




                             -1466-
Hon. Robert S. Calvert+,page 4 (~-301)


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Banks
Malcolm Quick
Ralph Rash
James A. Cowden

A. J. CARUBBI, JR.
Executive Assistant




                            -   1467 -